EXHIBIT 99.3 Management’s Discussion and Analysis February 20, 2013 Management’s Discussion and Analysis Our business is exploring for, acquiring, developing and producing natural resources. We are organized into business units focused on copper, steelmaking coal, zinc and energy. These are supported by our corporate business unit, which manages our corporate growth initiatives and provides administrative, technical, financial and other functions. Through our interests in mining and processing operations in Canada, the United States, Chile and Peru, we are the world’s second-largest exporter of seaborne high-quality steelmaking coal, an important producer of copper and one of the world’s largest zinc producers. We also produce lead, molybdenum, silver, and various specialty and other metals, chemicals and fertilizers. In addition, we own a 20% interest in the Fort Hills oil sands project, a 100% interest in the Frontier oil sands project and a 50% interest in Lease 421 in the Athabasca region of Alberta. We also actively explore for copper, zinc and gold. This Management’s Discussion and Analysis of our results of operations is prepared as at February 20, 2013 and should be read in conjunction with our audited consolidated financial statements as at and for the year ended December 31, 2012. Unless the context otherwise dictates, a reference to Teck, Teck Resources, the Company, us, we, or our refers to Teck Resources Limited and its subsidiaries including Teck Metals Limited and Teck Coal Partnership. All dollar amounts are in Canadian dollars, unless otherwise specified, and are based on our consolidated financial statements that are prepared in accordance with International Financial Reporting Standards (IFRS). In addition, we use certain non-GAAP financial measures, which are explained and reconciled throughout the Management’s Discussion and Analysis in this report. Certain comparative amounts have been reclassified to conform to the presentation adopted for 2012. This Management’s Discussion and Analysis contains certain forward-looking information and forward-looking statements. You should review the cautionary statement on forward-looking information under the caption “Caution on Forward-Looking Information” on page 42, which forms part of this Management’s Discussion and Analysis. Additional information about us, including our most recent Annual Information Form, is available on the Canadian Securities Administrators website at www.sedar.com (SEDAR) and on the EDGAR section of the United States Securities and Exchange Commission (SEC) website at www.sec.gov. Teck 2012 Management’s Discussion and Analysis 2 Business Unit Results The table below shows our share of production of our major commodities for the last five years and expected production for 2013. Five-Year Production Record and Our Expected Share of Production in 2013 Units (Note 4) (000’s) 2013 estimate Principal Products Copper (Notes 1 and 3) Contained in concentrate tonnes Cathodes tonnes 97 70 66 60 Steelmaking coal (Note 2) tonnes Zinc Contained in concentrate tonnes Refined tonnes Other Products Lead Contained in concentrate tonnes 84 95 85 Refined tonnes 85 73 72 86 88 85 Molybdenum contained in concentrate pounds Notes to five-year production record and 2013 estimate: We include 100% of the production and sales from our Highland Valley Copper, Quebrada Blanca and Carmen de Andacollo mines in our production and sales volumes, even though we own 97.5%, 76.5% and 90%, respectively, of these operations, because we fully consolidate their results in our financial statements. We include 22.5% of production and sales from Antamina, representing our proportionate equity interest in Antamina. Coal production in 2008 includes our 40% share of production from the Teck Coal Partnership and 2.345 million tonnes being our indirect share of production from our 19.95% investment in units of Fording. Includes pre-commercial production from Carmen de Andacollo prior to September 30, 2010. Production of copper contained in concentrate during the pre-commercial start-up period in the nine months ended September 30, 2010 was 20,700 tonnes. Production estimate for 2013 represents the mid-range of our production plan. Average commodity prices and exchange rates for the past three years, which are key drivers of our profit, are summarized in the following table. US$ Cdn$ % chg % chg % chg % chg Copper (LME cash – $/pound) -10
